1-Mar-2020 17:11       Fax                                                             12121069110             p.1

                   Case 1:19-cv-05428-AKH Document 85 Filed 03/11/20 Page 1 of 1



                            CUMENT
                          LECTRONICALI . 'l . FILED
                         DOC#:                    I         I
                         DA TE F-IL-E-D:-5""!"""/t-;-;
                                                   (j ,.._/-+--
                                                             lo-W
                                                                --
                                                '    '   .



                                                    March 11 , 2020

         VIAECF
         Hon. Alvin K. Hellerstein
         United States District Judge
         United States District Court, Southern District of New York
         500 Pearl Street, Room 1050
         New York, New York 10007

                                Re:       Cojocaru and Haber v. CUN~ et al., Case No. 19-cv- 428 (AKH)

         Your Honor:
                 On behalf of Defendants Barry Spunt and Leonardo Dominguez and Mr. Robert Herbst' s
         client Defendant Ric Curtis, we respectfully request that the Court set a briefing schedule that
         would pennit us to file our opposition to Plaintiffs' revised motion to dismiss our counterclaims
         on May 1, 2020. This is our first request for an extension of time to oppose Plaintiffs' revised
         motion to dismiss. The next status conference is scheduled for April 3, 2020.
                  As previously stated in our March 10, 2020 letter, Mr. Herbst is currently preparing for a
         juiy trial in a Sarbanes Oxley whistleblower case with an extensive testimonial and documentary
         record scheduled to commence on April 6, 2020 before Judge Torres in this District, which is
         expected to last two to three weeks. Ashmore v. CG!, 11 Civ. 8611 (AT). I also have a
         significant trial scheduled for the month of April. Jury selection will commence in Kings County
         Supreme Court on April 16, 2020 in Maycock v. Joseph, et al., Index No. 505751/2014.
                This briefing schedule would not affect the discovery schedule in any way, as all counsel
         currently anticipate that ESI issues will not be resolved and production completed before May.
         Counsel for Defendants Marcus and CUNY have taken no position on this request. Plaintiffs'
         counsel does not consent and provided no reason.
                                                    Respectfully Submitted,



                                                    Carmen Giordano, Esq.
                                                    Attorney for Defendants Spunt & Dominguez
         CC :   ViaECF
                All Counsel of Record

                       226 LENOX AYE, NEW YORK , NY 18027             WWW,GIORDANOLAWOFFICES.COM
                       PHONE (212) 406-9466         FAX (212) 406-9410   TOLL FREE 1866) NYC-JUSTICE
